DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending.

Claim Objections
Claim 8 and all dependent claims therefrom are objected to because of the following informalities:  the claim does not terminate in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kralicky et al. (US 20170367777 A1, 2017-12-28) (hereinafter “Kralicky”) in view of Kelly et al. (US 10426561 B1, 2018-10-30) (hereinafter “Kelly”; citations to US 20200129249 A1).
Regarding claim 1, Kralicky teaches a robot-assisted surgical system (50, Fig. 1) comprising: a robotic manipulator (comprising, e.g., 61, Fig. 1) configured for robotic positioning of a surgical instrument in a body cavity, at least one haptic user input device (e.g., 58, 60, Fig. 1) moveable by a user, at least one processor and at least one memory (e.g., [0034]-[0037]), the at least one memory storing instructions executable by said at least one processor to: define virtual boundaries in a workspace of the user input device (e.g., 244, Fig. 10); receive user input in response to movement of the input device by a user; cause the manipulator to move the first surgical instrument in response to the user input.  See, e.g., [0063]-[0065]; [0170] (“… the above described clutching effect is desirable to match the range of translational movement of the end effector 73 with the range of movement of the handle 102 and for the user to reposition their hands to a comfortable position for operation …”).
Note that Kralicky teaches haptic feedback to impede user control of the input device.  See, e.g., [0162].  Official Notice is given that haptic feedback is typically implemented using vibrations.  Kralicky also teaches alerting the user (also via audio or visual indicators) based on proximity of the end effector with respect to a virtual boundary.  See, e.g., [0158], [0170].  Kralicky also teaches a control scheme based on force feedback.  See, e.g., Fig. 3 and associated text.
	However, Kralicky does not expressly teach the instrument clutching feature described in the instant claims.  Kelly teaches instrument clutching.  See, e.g., [0207] (“During operation of an input device, an operator frequently will reach the physical limits of repositioning the input device based on the mechanical limits of the device itself or the operator's arms. Thus, instrument clutching is advantageous when repositioning the input devices to enable a greater workspace. To allow the operator to “reset” or “re-center” their workspace, the operator would clutch to release association of the input device with a controlled slave instrument. Upon clutching, the input device may be repositioned while the instruments remain fixed. Upon unclutching, the association would be reestablished. Any errors introduced upon re-association such as orientation misalignment between the input device orientation and that of the instrument end-effector may be corrected …”).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kelly with the invention taught by Kralicky such that the invention further comprises wherein the virtual boundaries defined based on range limits or user ergonomic limits of the user input device; causing an alert to the user to be generated in response to movement of the user input device in proximity of the virtual boundary, the alert alerting the user to clutch and reposition the user input device (as recited in claim 1); wherein the user input device is a haptic input device, and wherein the alert is an activation of actuators of the haptic input device (as recited in claim 2); wherein the alert is an activation of the actuators to cause the user input device to push against the user in a direction opposed to the direction of movement of the input device (as recited in claim 3); wherein the alert causes vibration of the user input (as recited in claim 4); wherein the alert is an auditory alert (as recited in claim 5); wherein the alert is a visual alert displayed on a display observable by the user (as recited in claim 6), wherein the memory stores instructions executable by the processor to recognize predetermined input from the user input as a clutch instruction, and to suspend the input/output relationship between the user input and the manipulator in response to the clutch instruction (as recited in claim 7); wherein the predetermined input is selected from any of the following sensed at the user input device: direction of force/torque frequency of force/torque number of instances of force/torque over a time period duration of application of force/torque direction and/or distance of displacement of the control point (as recited in claim 8); wherein the memory stores instructions executable by the processor to suspend the input/output relationship between the user input and the manipulator in response to movement of the user input device in proximity of the virtual boundary (as recited in claim 9); wherein the memory stores instructions executable by the processor to, in response to user repositioning of the user input device during suspension of the input/output relationship between the user input and the manipulator, defining second virtual boundaries in the workspace of the user input device, and response to user interaction with the virtual boundaries using the user input device, re-engaging the input/output relationship between the user input and the manipulator (as recited in claim 11); wherein the user interaction is selected from any of the following sensed at the user input device: direction of force/torque frequency of force/torque number of instances of force/torque over a time period duration of application of force/torque direction and/or distance of displacement of the control point (as recited in claim 12); wherein the memory stores instructions executable by the processor to, in response to user repositioning of the user input device during suspension of the input/output relationship between the user input and the manipulator, causing a haptic, auditory or visual alert to the user indicating to the user in response to a determination that the user input device has been re-positioned to a suitable starting position (as recited in claim 13); wherein the memory stores instructions executable by the processor to, in response to user repositioning of the user input device during suspension of the input/output relationship between the user input and the manipulator, causing a haptic, auditory or visual alert to the user indicating to the user in response to a determination that the user input device has been re-positioned to a suitable starting position (as recited in claim 14); wherein the memory stores instructions executable by the processor to, in response to user repositioning of the user input device during suspension of the input/output relationship between the user input and the manipulator, defining second virtual boundaries in the workspace of the user input device, and response to user interaction with the virtual boundaries using the user input device, re-engaging the input/output relationship between the user input and the manipulator (as recited in claim 16) in order to improve the usability of the system.

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kralicky in view of Kelly, as applied to claims 7 and 9, and further in view of  Cohen et al. (US 20170071688 A1, 2017-03-16) (hereinafter “Cohen”).
Regarding claims 10 and 15, Kralicky teaches a robot-assisted surgical system, except wherein the memory stores instructions executable by the processor to cause actuators of the input device to move the user input device to a predetermined starting position.  Coheen.teaches automatically moving the input control device in to a home position.  See, e.g., [0708], [0780], [0806].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cohen with the invention taught by (Kralicky in view of Kelly) sucth that wherein the memory stores instructions executable by the processor to cause actuators of the input device to move the user input device to a predetermined starting position in response to suspension of the input/output relationship between the user input and the manipulator (as recited in claim 10); wherein the memory stores instructions executable by the processor to cause actuators of the input device to move the user input device to a predetermined starting position in response to suspension of the input/output relationship between the user input and the manipulator (as recited in claim 15) in order to improve the usability of the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792